DETAILED ACTION
Status of Claims

This office action considers claims 1-2 and 4-20 pending for prosecution.
Reason for Allowances
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming an ESD protection device in the second region, wherein 10the ESD protection device comprises a main body layer located in the second trench, the main body layer has a planarized top surface, PN junctions are located in the main body layer, the main body layer and the substrate structure are isolated from each other, a top surface of the electrode, the planarized top surface of the main body layer, and a top 15surface of the substrate structure have the same height, and a bottom of the main body layer is higher than a bottom of the electrode”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.				
Claims 2-10, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Hsieh; Fwu-Iuan (US 20080042208 A1; hereinafter Hsieh ‘208) “TRENCH MOSFET WITH ESD TRNECH CAPACITOR”.
Hsieh; Fu-Yuan (US 20100289073 A1; hereinafter Hsieh ‘073) “TRENCH MOSFETS WITH ESD Zener Diode”.
Hsieh; Fu-Yuan (US 20130075810 A1; hereinafter Hsieh ‘810) “SEMICONDUCTOR POWER DEVICES INTEGRATED WITH A TRENCHED CLAMP DIODE”.
Hsieh; Fu-Yuan (US 20090212321 A1; hereinafter Hsieh ‘321) “Trench IGBT with trench gates underneath contact areas of protection diodes”.
Wood; Andrew Christopher et al. (US 20160233308 A1; hereinafter Wood) “SEMICONDUCTOR DEVICE AND METHOD FOR PRODUCING SAME”.
Chen; Qufei et al. (US 20090090967 A1; hereinafter Chen) “MOSFET ACTIVE AREA AND EDGE TERMINATION AREA CHARGE BALANCE”.	
Prior Art Hsieh ‘208 teaches an electrostatic discharging (ESD) protected trench MOSFET, and more particularly, to a trench MOSFET that uses a Zener diode and a trench capacitor as ESD improved elements ([0002]), wherein (Fig. 1+; [0003+]) forming trenches in a epitaxial layer; forming a body and source regions in the epitaxial layer at both sides of the trenches in active area; forming an oxide layer covering the epitaxial layer and the trenches; forming a doped polysilicon layer on the oxide layer and filling the trenches; removing the polysilicon layer that are on top of the epitaxial layer to form a trench gate structure and a trench capacitor, wherein the oxide layer acts as a gate oxide layer of the gate structure and the dielectric layer of the trench capacitor; forming an insulating layer on the epitaxial layer, the trench capacitor and the trench gate structure; forming an undoped polysilicon layer on the trench capacitor; forming a Zener diode on the polysilicon layer; and forming metal connections for connecting the Zener diode and the capacitor between the trench gate structure and the source region. But, Prior Art Hsieh ‘208 does not expressly teach forming an ESD protection device in the second region, wherein 10the ESD protection device comprises a main body layer located in the second trench, the main body layer has a planarized top surface, PN junctions are located in the main body layer, the main body layer and the substrate structure are isolated from each other, a top surface of the electrode, the planarized top surface of the main body layer, and a top 15surface of the substrate structure have the same height, and a bottom of the main body layer is higher than a bottom of the electrode. 
Prior Art Hsieh ‘073 teaches cell structure and device configuration of semiconductor devices. More particularly, this invention relates to an improved electrostatic discharge (ESD) protection having no Si damage and no punch-through issues during the process steps ([0001]), wherein (Fig. 2A; [0013+]) forming a trench mask with open and closed areas on the top surface of said epitaxial layer; etching and removing semiconductor material from exposed areas of said trench mask to form a plurality of gate trenches and at least a wider gate trench for gate connection; depositing doped poly into all said gate trenches; etching back or CMP said doped poly to leave enough portion in said all gate trenches to serve as gate material; forming a P-body mask and implanting said epitaxial layer with a second type dopant to form P-body regions; depositing a layer of Nitride along the whole front surface; removing poly mask and depositing a source mask with a mask to n+ portion of Zener diode; implanting whole device with Arsenic or Phosphorus ion to form source region and n+ portions of said Zener diode; removing said source mask and depositing a thick oxide interlayer and a contact mask successively; etching and removing oxide material and Si material from exposed areas of said contact mask to open a plurality of contact trenches; implanting Boron ion to form p+ areas underneath trenches for trenched source-body contacts; removing said contact mask and depositing a barrier layer of Ti/TiN of Co/TiN along the inner surface of all said contact trenches; depositing Tungsten material over said barrier layer to fill all said contact trenches and etching back Ti/TiN/W or Co/TiN/W; depositing a front metal and a metal mask thereon; etching and moving metal material from the exposed areas of said metal mask to pattern said front metal into source metal and gate metal. But, Prior Art Hsieh ‘073 does not expressly teach forming an ESD protection device in the second region, wherein 10the ESD protection device comprises a main body layer located in the second trench, the main body layer has a planarized top surface, PN junctions are located in the main body layer, the main body layer and the substrate structure are isolated from each other, a top surface of the electrode, the planarized top surface of the main body layer, and a top 15surface of the substrate structure have the same height, and a bottom of the main body layer is higher than a bottom of the electrode. 
Prior Art Hsieh ‘810 teaches a cell structure, device configuration and fabrication process of semiconductor power devices. More particularly, this invention relates to an improved cell configuration to manufacture semiconductor power devices having shielded gate structure and a trenched clamp diode with two poly-silicon layers process ([0001]), wherein (Fig. 2A; [0025+]) a substrate structure, wherein a first region and a second region are defined in the substrate structure, and the substrate structure has a first trench located in the first 5region and a second trench located in the second region; a transistor device located in the first region and comprising an electrode located in the first trench, wherein the electrode and the substrate structure are isolated from each other; and an electrostatic discharge (ESD) protection device located in the second region 10and comprising a main body layer located in the second trench, wherein the main body layer has a planarized top surface, PN junctions are located in the main body layer, and the main body layer and the substrate structure are isolated from each other. But, Prior Art Hsieh ‘810 does not expressly teach forming an ESD protection device in the second region, wherein 10the ESD protection device comprises a main body layer located in the second trench, the main body layer has a planarized top surface, PN junctions are located in the main body layer, the main body layer and the substrate structure are isolated from each other, a top surface of the electrode, the planarized top surface of the main body layer, and a top 15surface of the substrate structure have the same height, and a bottom of the main body layer is higher than a bottom of the electrode. 
Prior Art Hsieh ‘321 teaches a cell structure, device configuration and fabrication process of trench Punch-Through insulated gate bipolar transistor (PT IGBT) and trench Non Punch-Through insulated gate bipolar transistor (NPT IGBT).  More particularly, this invention relates to an improved device configuration and process to manufacture PT IGBT and NPT IGBT with ESD (electrostatic discharge) protection having the characteristics of preventing emitter, gate and collector shortage issue from happening ([0003]), wherein (Fig. 3A; [0029+]) an N-channel trench semiconductor power device with a trenched clamp diode between gate and source for ESD prevention comprising an N epitaxial layer above a heavily doped N+ substrate on with a rear side drain metal layer. In the N- trench MOSFET, a plurality of first type gate trenches, a second type gate trench, a third type gate trench and a first wide gate trench are formed extending from a top surface of the semiconductor silicon layer and being spaced from each other, wherein the first wide gate trench has a greater trench width than the other gate trenches. P body regions are extending between those gate trenches and encompassing n+ source regions. The P body regions and the n+ source regions are connected to a source metal layer onto a contact interlayer via a trenched source-body contact filled with a contact metal plug. And trenched clamp diode formed in the wide first gate trench is formed by the first poly-silicon layer, according to the present invention, and comprises multiple back to back poly-silicon Zener diodes with alternating n+ doped regions next to p doped regions, wherein the trenched clamp diode is insulated from the semiconductor silicon layer by a diode insulation layer, which has the same thickness as the first gate insulation layer. But, Prior Art Hsieh ‘321 does not expressly teach forming an ESD protection device in the second region, wherein 10the ESD protection device comprises a main body layer located in the second trench, the main body layer has a planarized top surface, PN junctions are located in the main body layer, the main body layer and the substrate structure are isolated from each other, a top surface of the electrode, the planarized top surface of the main body layer, and a top 15surface of the substrate structure have the same height, and a bottom of the main body layer is higher than a bottom of the electrode. 
Prior Art Wood teaches a semiconductor device includes a semiconductor body, having a first surface, a gate electrode structure, which includes polycrystalline silicon, of an IGFET in a first trench extending from the first surface into the semiconductor body ([Abstract]), wherein (Fig. 1; [0016+]) semiconductor device 10 comprises a semiconductor body 12, which can comprise a semiconductor substrate; semiconductor body has a first surface and a second surface opposite the first surface; yhe semiconductor device can comprise a first part, in which a gate electrode structure of an IGFET is formed, and a second part, in which a semiconductor element different from the gate electrode structure of the IGFET is formed. In the following exemplary embodiment, the IGFET is embodied as a vertical IGFET, in the case of which a current to be controlled flows between the first surface and the second surface. The gate electrode structure of the vertical IGFET in the first part is formed in a first trench extending from the first surface into the semiconductor body in the direction of the second surface orthogonally with respect to the first surface. The semiconductor element in the second part of the semiconductor device is formed in a second trench extending from the first surface into the semiconductor in the direction of the second surface orthogonally with respect to the first surface. The gate electrode structure of the vertical IGFET and the semiconductor element comprise polycrystalline silicon that ends below a top side of an insulation layer adjoining the first surface of the semiconductor body. But, Prior Art Wood does not expressly teach forming an ESD protection device in the second region, wherein 10the ESD protection device comprises a main body layer located in the second trench, the main body layer has a planarized top surface, PN junctions are located in the main body layer, the main body layer and the substrate structure are isolated from each other, a top surface of the electrode, the planarized top surface of the main body layer, and a top 15surface of the substrate structure have the same height, and a bottom of the main body layer is higher than a bottom of the electrode.
Prior Art Chen teaches a MOSFET having an active area and an edge termination area ([Abstract]), wherein (Fig. 2A; [0031+]) MOSFET includes substrate, epitaxial (epi) layers, multiple active area implants, multiple edge termination area implants, source implants, P body well, gate region, drain region, active area trenches, gate pickup trench, edge termination area trenches, oxide layer, active area trench oxide, edge termination area trench oxide, gate poly, source electrode, gate electrode, drain electrode, passivation layer and scribeline. Referring to FIG. 2A, multiple implants are formed at the bottom of active area and edge termination area trenches. In the FIG. 2A embodiment, the implants made at the bottom of active area trenches form portions of the drain region of MOSFET. But, Prior Art Chen does not expressly teach forming an ESD protection device in the second region, wherein 10the ESD protection device comprises a main body layer located in the second trench, the main body layer has a planarized top surface, PN junctions are located in the main body layer, the main body layer and the substrate structure are isolated from each other, a top surface of the electrode, the planarized top surface of the main body layer, and a top 15surface of the substrate structure have the same height, and a bottom of the main body layer is higher than a bottom of the electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898